Title: From John Adams to the Marquis of Carmarthen, 22 September 1787
From: Adams, John
To: Carmarthen, the Marquis of


          
            my Lord—
            Grosr. sqr.
              Septr. 22d. 1787
          
          I do myself the honor to inclose to your Lordship a Letter this moment received, from the Master of a Vessel belonging to the United states of america— His Name is John Douglass, commander of the ship 4 friends, american built & the property of Andrew Van Truyl Merchant of NewYork
          He informs me, that as 2 of his people were going on Shore for Provisions for the day, they wer seized by the Press-gang and forced on Board his Majesty’s Brig dispatch then laying off execution Docks— That the Gang then came on board his Vessell and attempted to open the Hatches when his chief Mate opposed them and informed the officer that they were American Citizens— That altho’ the officer of the press then went away there is reason to believe, that another disagreable Visit will be made before Morning, which will distress him exceedingly as his ship is compleated for sea & bound to NewYork—
          The Names of the two Men pressed, are Joseph Cowley a Native of the City of NewYork, the other is a negro Man called Primus, the property of Mr. Andrew Van Truyl, Merchant of NewYork, but a native of the City. It is my duty my Lord to make this representation to His Majesty’s Ministers and to request that orders be given for the restoration of these Men to the Master of their Vessell and further to propose to your Lordships Consideration, whether it be not expedient that some general order should be given, upon this occasion

to the officers of his Majesty’s navy, to give a particular attention to American Vessels & seamen least, Perplexities & inconveniencies of this Kind should be multiplied—
          with great respect / I am &c—
          
            J. A—
          
        